Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on July 25, 2022, have been carefully considered.  Claims 1-11 and 20 have been canceled; no new claims have been added.
Claims 12-19 remain pending in this application.

Information Disclosure Statement
	It is noted that Applicants’ Information Disclosure Statement filed January 17, 2020, did not include a publication date and name of Applicant for CN 104588031.  A corrected signed and initialed copy of this Information Disclosure Statement is included with this Office Action.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 15;
	b. The 35 U.S.C. 103 rejection of claims 12 and 16-19 as being unpatentable over in view of; and 
	c. The 35 U.S.C. 103 rejection of claims 13, 18, and 19 as being unpatentable over in view of Takahashi et al. (U. S. Patent No. 4,992,403, Applicants’ submitted art).
	

Allowable Subject Matter
Claims 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As convincingly argued by Applicants, the aforementioned references of record, Murain et al. (JP 2005-262173), Takahashi et al. (U. S. Patent No. 4,992,403, Applicants’ submitted art), and Prada et al. (U. S. Patent No. 5,229,347), do not teach or suggest the claimed method of producing a catalyst, wherein the method forms a catalyst comprising a titania/alumina support, catalytic metals, and a sulfur-containing additive, said catalyst  exhibiting unexpectedly improved activity, when compared to catalysts comprising either (1) no sulfur-containing additive, (2) no titania, or (3), no titania and no sulfur-containing additive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732